Exhibit 2.2 AGREEMENT OF MERGER This AGREEMENT OF MERGER (this “ Agreement ”) is dated as of June 17, 2016, is made by and between Atrinsic, Inc. , a Delaware corporation (“ Parent ”), and Protagenic Therapeutics, Inc. , a Delaware corporation (“ Subsidiary ”). WHEREAS, Parent owns 100% of the issued and outstanding shares of capital stock of Subsidiary; and WHEREAS, the Boards of Directors of Parent and Subsidiary have determined that it is advisable and in the best interests of their respective stockholders for Subsidiary to merge with and into Parent with the result that Parent shall be the surviving corporation (the “ Merger ”), upon the terms and conditions set forth herein and in accordance with the provisions of the General Corporation Law of the State of Delaware (the “
